AO7T2A
(Rev. 8/82)

 

Case 2:21-cv-00055-LGW-BWC Document 10 Filed 09/13/21 Page 1 of 2

In the United States District Court
For the Southern District of Georgia

Brunswick Division
CRYSTAL LEIGH WENTWORTH, *
*
Plaintiff, * CIVIL ACTION NO.:: 2:21-cv-55
*
Vv. *
*
SGT. JOSHUA BEAUCHAMP; OFFICER *
BRATCHLETT; OFFICER JOHN DOE; and *
JIM PROCTER, *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 5. No party to this action filed
Objections to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court and DISMISSES
Plaintiff’s monetary damages claims against Defendants Beauchamp
and Bratchlett in their official capacities and her state law
claims for assault and battery and intentional infliction of

emotional distress. Plaintiff’s Fourteenth Amendment claims and

 
AO 72A
(Rev. 8/82)

 

Case 2:21-cv-00055-LGW-BWC Document 10 Filed 09/13/21 Page 2 of 2

policy or custom claims remain pending. Id.; Dkt. No. 6.

SO ORDERED, this (4 day of

 
 

 

ON. SA GODBEY WOOD, JUDGE
UNIZED STATES DISTRICT COURT
SQUTHERN DISTRICT OF GEORGIA

 
